DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 and 3/15/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,845,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the US 10,845,184.
Claim 21:
US 10,845,184 anticipated:
A method for dimensioning, comprising: 
determining, by a processor, at least one of an object selection associated with an object in an image or a space selection associated with space in the image (claim 1, column 21 lines 21-22, claim 7 and claim 11); 
receiving user input data associated with the at least one of the object selection, the space selection, another object selection different from the object selection, or another space selection different from the space selection (claim 1, column 21 lines 35-30, claim 7 and claim 11); and 
determining, by the processor, dimensional data based at least in part on the user input data (claim 1, column 21 lines25-30, claim 7 and 11).
Claim 22:
US 10,845,184 anticipated:
The method of claim 21, wherein the user input data comprises an authentication of the at least one of the object selection or the space selection (claim 1, 7 and 11).
Claim 23:
US 10,845,184 anticipated:
The method of claim 21, wherein determining the at least one of the object selection or the space selection further comprises determining an estimated perimeter of the object or the space in the image (claim 12).
Claim 24:
US 10,845,184 anticipated:
The method of claim 23, wherein the user input data comprises a perimeter modification associated with the estimated perimeter (claim 14).
Claim 25:
US 10,845,184 anticipated:
The method of claim 24, wherein determining the dimensional data of the object or the space is based at least in part on the estimated perimeter and the perimeter modification (claim 15).
Claim 26:
US 10,845,184 anticipated:
The method of claim 21, further comprising:   causing displaying of an indication that visually distinguishes the object or the space from other objects or spaces in the image (claim 9).

Claim 27:
US 10,845,184 anticipated:
The method of claim 26, further comprising: causing displaying of a draggable border associated with at least a portion of the indication in the image (claim 16).
Claim 28:
US 10,845,184 anticipated:
The method of claim 21, wherein determining the dimensional data for the object or the space further comprises determining a dimension of at least one of an empty space, a box, a package, a parcel, a pallet, or a document represented in the image (claim 10).
Claim 29:
US 10,845,184 anticipated:
A dimensioning device, comprising: 
a processor (claim 1, lines 15); and 
a memory including computer program code, wherein the computer program code, when executed by the processor, causes the dimensioning device to (claim 1, line 15-20):
generate at least one of an object selection associated with an object in an image or a space selection associated with space in the image (claim 1, column 21 lines 21-22, claim 7 and claim 11); 
receive user input data associated with the at least one of the object selection, the space selection, another object selection different from the object selection, or another space selection different from the space selection (claim 1, column 21 lines 35-30, claim 7 and claim 11); and 
determine dimensional data based at least in part on the user input data (claim 1, column 21 lines25-30, claim 7 and 11).
Claim 30:
US 10,845,184 anticipated:
The dimensioning device of claim 29, wherein the user input data comprises an authentication of the at least one of the object selection or the space selection (claim 1, 7 and 11).
Claim 31:
US 10,845,184 anticipated:
The dimensioning device of claim 29, wherein, when determining the at least one of the object selection or the space selection, the computer program code causes the dimensioning device to determine an estimated perimeter of the object or the space in the image (claim 12).      
Claim 32:
US 10,845,184 anticipated:
The dimensioning device of claim 31, wherein the user input data comprises a perimeter modification associated with the estimated perimeter (claim 14).  
Claim 33:
US 10,845,184 anticipated:
The dimensioning device of claim 32, wherein the computer program code, when executed by the processor, causes the dimensioning device to determine the dimensional data of the object or the space based at least in part on the estimated perimeter and the perimeter modification (claim 15).  
Claim 34:
US 10,845,184 anticipated:
The dimensioning device of claim 29, wherein the computer program code, when executed by the processor, causes the dimensioning device to cause displaying of an indication that visually distinguishes the object or the space from other objects or spaces in the image (claim 9).  
Claim 35:
US 10,845,184 anticipated:
The dimensioning device of claim 34, wherein the computer program code, when executed by the processor, causes the dimensioning device to cause displaying of a draggable border associated with at least a portion of the indication in the image (claims 16).  
Claim 36:
US 10,845,184 anticipated:
The dimensioning device of claim 29, wherein the computer program code, when executed by the processor, causes the dimensioning device to determine a dimension of at least one of an empty space, a box, a package, a parcel, a pallet, or a document represented in the image (claim 10).  
Claim 37:
US 10,845,184 anticipated:
A computer program product comprising at least one computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising an executable portion configured to (claim 11):
generate at least one of an object selection associated with an object in an image or a space selection associated with space in the image (claim 1, column 21 lines 21-22, claim 7 and claim 11); 
receive user input data associated with the at least one of the object selection, the space selection, another object selection different from the object selection, or another space selection different from the space selection (claim 1, column 21 lines 35-30, claim 7 and claim 11); and
determine dimensional data based at least in part on the user input data (claim 1, column 21 lines25-30, claim 7 and 11).  
Claim 38:
US 10,845,184 anticipated:

The computer program product of claim 37, wherein the computer- readable program code portions comprising the executable portion configured to determine an estimated perimeter of the object or the space in the image (claim 12).  
Claim 39:
US 10,845,184 anticipated:
The computer program product of claim 38, wherein the user input data comprises a perimeter modification associated with the estimated perimeter (claim 14).  
Claim 40:
US 10,845,184 anticipated:
The computer program product of claim 39, wherein the computer- readable program code portions comprising the executable portion configured to determine the dimensional data of the object or the space based at least in part on the estimated perimeter and the perimeter modification (claim 15).

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,140,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,140,724.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,908,995. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 8,908,995.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al (US 2002/0118874) in view of LoNegro et al (US 5,548,707).
Claim 21:
Chung et al (US 2002/0118874) teaches:
A method for dimensioning, comprising: 
determining, by a processor, at least one of an object selection associated with an object in an image or a space selection associated with space in the image (0001 teaches taking the dimensions of the 3D rectangular moving object in which a 3D object is sensed, an image of the 3D object is captured and features of the object are then extracted to take the dimensions of the 3D object, using an image processing technology; further detail taught in figure 2 and paragraph 0022-0035); 
associated with the at least one of the object selection, the space selection, another object selection different from the object selection, or another space selection different from the space selection (figure 2 and 0023-0035 teaches object sensing to sense regions of interest (ROIs). One ordinary in the art view ROIs would include areas with object of interest or regions not of interest (empty spaces or lack of objects)); and 
determining, by the processor, dimensional data based at least in part on (figure 2 and 0022-0035 teaches dimensional data such as extracting region of interest, edges, lines and points; figures 6-7 and 0050-0053 teach further dimensional data such as vertexes, points, width, height and length; figure 8 and 0054-0058).
Chung et al (US 2002/0118874) teaches all the subject matter above but not the following which is taught by LoNegro et al (US 5,548,707):
 	receiving user input data (figure 5 and column 6 lines 30-65 teaches user selection of un-dimensional object, dimensional data of geometry of selected object). 
Chung et al and LoNegro et al are both in the field of image analysis especially determination of dimensional data from object or area of interest from an image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Chung et al by Armstrong et al regarding including the user's input such the output would provide appropriate type of dimension indicator for selected object of interest as disclose by Armstrong et al in paragraph 0210.

Claim 22:
The method of claim 21, wherein the user input data comprises an authentication of the at least one of the object selection or the space selection (Chung et al teaches in 0042-0045 using database, edges, length, threshold to determine object or a background, further more figure 2 and 0023-0025 teaches comparing object obtained with sensed object. One ordinary in the art would view all these elements as perimeter for authentication of the object. LoNegro teaches user input above).

Claim 23:
The method of claim 21, wherein determining the at least one of the object selection or the space selection further comprises determining an estimated perimeter of the object or the space in the image (Chung et al teaches in in figure 2 and 0023-0035, especially 0034 where estimating for edge, pixel, size and direction of the characteristic of image including the object).

Claim 24:
The method of claim 23, wherein the user input data comprises a perimeter modification associated with the estimated perimeter (LoNegro in column 1 lines 50-60 teaches user manually perform desired dimension on the object; figure 1 and column 3 line 55 to column 4 lines 65 teaches user input do modification for the object with plurality of geometric shapes or objects).

Claim 25:
The method of claim 24, wherein determining the dimensional data of the object or the space is based at least in part on the estimated perimeter and the perimeter modification (Chung et al teaches in in figure 2 and 0023-0035, especially 0034 where estimating for edge, pixel, size and direction of the characteristic of image including the object. Edge, size and direction are view as dimensional data of the object).



Claim 26:
The method of claim 21, further comprising: causing displaying of an indication that visually distinguishes the object or the space from other objects or spaces in the image (Chung et al – figure 2 and paragraph 0023-0035 teaches capture image of object, region of interest (ROI) and generate model of object with calculated dimension of the object).

Claim 27:
The method of claim 26, further comprising: causing displaying of a draggable border associated with at least a portion of the indication in the image (LoNegro et al – column 1 lines 35-60 teaches user with tool to draft regarding dimension of associated object indicated, where drafting tool with computer-aided enable dragging of border/perimeter/dimension such as diameter and length of the object of interest).

Claim 28:
The method of claim 21, wherein determining the dimensional data for the object or the space further comprises determining a dimension of at least one of an empty space, a box, a package, a parcel, a pallet, or a document represented in the image (Chung et al teaches in 0004 where technology used on calculating length, width, height, volume and position of the object (or package); figure 1 part 1 and figure 2 part 1 teaches object as box/parkage/parcel).

Claim 29:
Chung et al (US 2002/0118874) teaches:
A dimensioning device, comprising: 
a processor (0004-0006 teaches the use of digital signal processor for calculation of length, width, height, volume and position of the object (or package); figure 2 and 0023-0035 teaches processing of the image captured); and 
a memory including computer program code, wherein the computer program code, when executed by the processor, causes the dimensioning device to (figure 2 and 0023 teaches the use of storage device (memory)):
generate at least one of an object selection associated with an object in an image or a space selection associated with space in the image (0001 teaches taking the dimensions of the 3D rectangular moving object in which a 3D object is sensed, an image of the 3D object is captured and features of the object are then extracted to take the dimensions of the 3D object, using an image processing technology; further detail taught in figure 2 and paragraph 0022-0035); 
associated with the at least one of the object selection, the space selection, another object selection different from the object selection, or another space selection different from the space selection (figure 2 and 0023-0035 teaches object sensing to sense regions of interest (ROIs). One ordinary in the art view ROIs would include areas with object of interest or regions not of interest (empty spaces or lack of objects)); and 
determine dimensional data based at least in part on the (figure 2 and 0022-0035 teaches dimensional data such as extracting region of interest, edges, lines and points; figures 6-7 and 0050-0053 teach further dimensional data such as vertexes, points, width, height and length; figure 8 and 0054-0058).
Chung et al (US 2002/0118874) teaches all the subject matter above but not the following which is taught by LoNegro et al (US 5,548,707):
 	receiving user input data (figure 5 and column 6 lines 30-65 teaches user selection of un-dimensional object, dimensional data of geometry of selected object). 
Chung et al and LoNegro et al are both in the field of image analysis especially determination of dimensional data from object or area of interest from an image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Chung et al by Armstrong et al regarding including the user's input such the output would provide appropriate type of dimension indicator for selected object of interest as disclose by Armstrong et al in paragraph 0210.

Claim 30:
The dimensioning device of claim 29, wherein the user input data comprises an authentication of the at least one of the object selection or the space selection (Chung et al teaches in 0042-0045 using database, edges, length, threshold to determine object or a background, further more figure 2 and 0023-0025 teaches comparing object obtained with sensed object. One ordinary in the art would view all these elements as perimeter for authentication of the object. LoNegro teaches user input above).

Claim 31:
The dimensioning device of claim 29, wherein, when determining the at least one of the object selection or the space selection, the computer program code causes the dimensioning device to determine an estimated perimeter of the object or the space in the image (Chung et al teaches in in figure 2 and 0023-0035, especially 0034 where estimating for edge, pixel, size and direction of the characteristic of image including the object).      



Claim 32:
The dimensioning device of claim 31, wherein the user input data comprises a perimeter modification associated with the estimated perimeter (LoNegro in column 1 lines 50-60 teaches user manually perform desired dimension on the object; figure 1 and column 3 line 55 to column 4 lines 65 teaches user input do modification for the object with plurality of geometric shapes or objects).  

Claim 33:
The dimensioning device of claim 32, wherein the computer program code, when executed by the processor, causes the dimensioning device to determine the dimensional data of the object or the space based at least in part on the estimated perimeter and the perimeter modification (Chung et al teaches in in figure 2 and 0023-0035, especially 0034 where estimating for edge, pixel, size and direction of the characteristic of image including the object. Edge, size and direction are view as dimensional data of the object).  

Claim 34:
The dimensioning device of claim 29, wherein the computer program code, when executed by the processor, causes the dimensioning device to cause displaying of an indication that visually distinguishes the object or the space from other objects or spaces in the image (Chung et al – figure 2 and paragraph 0023-0035 teaches capture image of object, region of interest (ROI) and generate model of object with calculated dimension of the object).  

Claim 35:
The dimensioning device of claim 34, wherein the computer program code, when executed by the processor, causes the dimensioning device to cause displaying of a draggable border associated with at least a portion of the indication in the image (LoNegro et al – column 1 lines 35-60 teaches user with tool to draft regarding dimension of associated object indicated, where drafting tool with computer-aided enable dragging of border/perimeter/dimension such as diameter and length of the object of interest).  

Claim 36:
The dimensioning device of claim 29, wherein the computer program code, when executed by the processor, causes the dimensioning device to determine a dimension of at least one of an empty space, a box, a package, a parcel, a pallet, or a document represented in the image (Chung et al teaches in 0004 where technology used on calculating length, width, height, volume and position of the object (or package); figure 1 part 1 and figure 2 part 1 teaches object as box/parkage/parcel).  

Claim 37:
Chung et al (US 2002/0118874) teaches:
A computer program product comprising at least one computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising an executable portion configured to (0010 teaches use of computer-readable medium for storing):
generate at least one of an object selection associated with an object in an image or a space selection associated with space in the image (0001 teaches taking the dimensions of the 3D rectangular moving object in which a 3D object is sensed, an image of the 3D object is captured and features of the object are then extracted to take the dimensions of the 3D object, using an image processing technology; further detail taught in figure 2 and paragraph 0022-0035); 
associated with the at least one of the object selection, the space selection, another object selection different from the object selection, or another space selection different from the space selection (figure 2 and 0023-0035 teaches object sensing to sense regions of interest (ROIs). One ordinary in the art view ROIs would include areas with object of interest or regions not of interest (empty spaces or lack of objects)); and 
determine dimensional data based at least in part on (figure 2 and 0022-0035 teaches dimensional data such as extracting region of interest, edges, lines and points; figures 6-7 and 0050-0053 teach further dimensional data such as vertexes, points, width, height and length; figure 8 and 0054-0058).  
Chung et al (US 2002/0118874) teaches all the subject matter above but not the following which is taught by LoNegro et al (US 5,548,707):
 	receiving user input data (figure 5 and column 6 lines 30-65 teaches user selection of un-dimensional object, dimensional data of geometry of selected object). 
Chung et al and LoNegro et al are both in the field of image analysis especially determination of dimensional data from object or area of interest from an image such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Chung et al by Armstrong et al regarding including the user's input such the output would provide appropriate type of dimension indicator for selected object of interest as disclose by Armstrong et al in paragraph 0210.

Claim 38:
The computer program product of claim 37, wherein the computer- readable program code portions comprising the executable portion configured to determine an estimated perimeter of the object or the space in the image (Chung et al teaches in in figure 2 and 0023-0035, especially 0034 where estimating for edge, pixel, size and direction of the characteristic of image including the object).   

Claim 39:
The computer program product of claim 38, wherein the user input data comprises a perimeter modification associated with the estimated perimeter (LoNegro in column 1 lines 50-60 teaches user manually perform desired dimension on the object; figure 1 and column 3 line 55 to column 4 lines 65 teaches user input do modification for the object with plurality of geometric shapes or objects).  

Claim 40:
The computer program product of claim 39, wherein the computer- readable program code portions comprising the executable portion configured to determine the dimensional data of the object or the space based at least in part on the estimated perimeter and the perimeter modification (Chung et al teaches in in figure 2 and 0023-0035, especially 0034 where estimating for edge, pixel, size and direction of the characteristic of image including the object. Edge, size and direction are view as dimensional data of the object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gokturk et al (US 2004/0008259) teaches Optical Methods For Remotely Measuring Objects - a camera system, one or more structured light source, or a special pattern that is already drawn on the object under measurement. The camera system uses computer vision and image processing techniques to measure the real length of the projected pattern. The method can be extended to measure the volumes of boxes, or angles on planar surfaces (abstract).
BERG et al (US 6,115,114) teaches Moving Parcel Volume Measurement In Warehouse, Involves Sending Laser Beam Transverse To Velocity Vector Of Forklift Parcel So That Length, Width And Height Of Parcel Are Determined By Processing Scanned Image - length, width and height of parcel are determined by processing scanned image relative to measured distances between retroreflectors and rate of motion of retroreflectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656